Case 1:19-cv-04663-JMS-DML Document 28 Filed 02/27/20 Page 1 of 2 PageID #: 101




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

                                                 )
     ANTOINETTE STANSBERRY                       )
                                                 ) Civil Action No. 1:19-cv-04663-JMS-
           Plaintiff,                            ) DML
                                                 )
     v.                                          )
                                                 )
     RENTGROW, INC.                              )
                                                 )
           Defendants.                           )
                                                 )

                                  PLAINTIFF’S WITNESS LIST

    Plaintiff intends to offer the following witnesses at trial.

    1.      Antoinette Stansberry
            3642 Fieldmint Court
            Indianapolis IN 46235

    Ms. Stansberry will testify regarding the matters set forth in the Plaintiff’s Complaint,
    including personal knowledge and observation of how the matters addressed in Plaintiff’s
    Complaint affected the Plaintiff.

    2.      Representatives from RentGrow, Inc.
            c/o Emanuel McMiller
            Jane Dall Wilson
            FAEGRE BAKER DANIELS LLP
            300 North Meridian Street
            Suite 2500
            Indianapolis, IN 46204

            Adam E. Lang
            Erica J. Stutman
            SNELL & WILMER, L.L.P.
            400 E. Van Buren, Suite 1900
            Phoenix, AZ 85004-2202

    3.      Rebuttal witnesses.

    4.      Impeachment witnesses.
Case 1:19-cv-04663-JMS-DML Document 28 Filed 02/27/20 Page 2 of 2 PageID #: 102




           Plaintiff reserves the right to supplement or amend this Witness List at any time

    prior to trial, including in response to any forthcoming identification of trial witnesses by

    Defendant. This list does not include witnesses which Plaintiff may use for purposes of

    impeachment or rebuttal.




                                                  Respectfully submitted,


                                                  /s/ Alexis I. Lehmann
                                                  Alexis I. Lehmann
                                                  (Admitted Pro Hac Vice)
                                                  FRANCIS MAILMAN SOUMILAS, P.C.
                                                  1600 Market Street, Suite 2510
                                                  Philadelphia, PA 19103
                                                  (215) 735-8600
                                                  alehmann@consumerlawfirm.com

                                                  Larry P. Smith (Atty. No.: 6217162)
                                                  David M. Marco
                                                  SMITHMARCO, P.C.
                                                  55 W. Monroe Street, Suite 1200
                                                  Chicago, IL 60603
                                                  Telephone: (312) 324-3532
                                                  Facsimile: (888) 418-1277
                                                  E-Mail: lsmith@smithmarco.com

                                                  Attorneys for Plaintiff


    Dated: February 27, 2020




                                                 2
